Dear Maynard,

On April 5, 2002, CSK Auto Corporation awarded to you stock options to purchase
50,000 shares of CSK Auto common stock at an exercise price of $9.87/share with
a three year vesting schedule (the “Option Contract”). This letter agreement,
which is being entered into contemporaneously with an amendment to your
Employment Agreement, is intended to amend the exercise period relative to such
options upon your Retirement (as defined below) from the Company. Capitalized
terms not defined herein shall have the meaning ascribed to in the 1996
Executive Stock Option Plan (“1996 Plan”).

Prior to the execution of this letter agreement, pursuant to the terms of your
stock option grant, if your relationship with the Company, its Parent and
Subsidiaries as an employee terminates for any reason (other than as a result of
death or Disability), you may exercise stock options, to the extent exercisable
on the date of such termination, at any time during the 30 days commencing six
months after the date of such termination, but not thereafter.

In view of your past services, notwithstanding any other provision of the Option
Contract or the 1996 Plan relating to these options, if you cease to be an
employee or director of the Company or any subsidiary or parent of the Company
by reason of retirement (provided that you have attained the age of 65 and the
sum of your age and years of service with the Company is 75 or higher) (herein,
“Retirement”), the stock options shall remain exercisable for (and, subject to
federal securities laws, including laws regarding insider trading, and any other
exercise restrictions set forth in the governing stock option plan and contract,
as modified by this letter agreement, may be exercised at any time during), and
shall expire (unless exercised), six months after such termination of
employment, but in no event later than December 31, 2007. In the event of
termination for any other reason, the original terms of the Option Contract and
1996 Plan shall govern.

In order to satisfy certain requirements under the federal tax code in
connection with the afore-described modification of your options, your signature
below is deemed to be an acceptance of CSK Auto’s offer to modify the exercise
period and term for these stock options.

Please note that CSK Auto is not providing here nor will it provide tax, legal
or financial advice. You are urged to consult your own advisors in connection
with taking any action with respect to your stock options.

CSK AUTO CORPORATION

     
By:     
Dale Ward
Executive Vice President
       
Date


 
   
     
Maynard Jenkins
       
Date

     

Tax Identification No. / Soc. Sec. No.

